Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 13-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of claim 13 including “said silicon layer outside of said active region” was not considered to be obvious.
Claim 9  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roehrer (US 20200168748 A1) in view of Okihara (US 20080237769 A1)
In regard to claim 1 Roehrer teaches a single photon avalanche diode (SPAD) device [see Fig. 1, see paragraph 0034] comprising: 
a semiconductor layer [“semiconductor substrate 11”] ; 
an active region [see paragraph 0034, 0051 “Operation (including quenching) of the SPAD can be controlled by a dedicated control circuit 20 (not shown)” “The SPAD including the cover can be manufactured by standard CMOS technology and be integrated into a common integrated circuit”] in said semiconductor layer  ; and 
a blocking structure [“cover 12 comprises a stack of a first and a second metal layer 13, 14” see paragraph 0037, 0051 “first metal layer 13 shields the active area 10 from incident photons except for an aperture 15” “The apertures and shapes of the given metal layer can be defined by using a mask or by etching grooves into the dielectric layer which can be filled by metal such as Cu”] 
 In Fig. 1 Roehrer doesn’t state the semiconductor layer is a silicon layer , that the active region in said semiconductor layer is defined by a pn-junction, that blocking structure completely overlapping said active region for blocking incident light having a wavelength at least in the range of 200 nm to 400 nm, so that light having said wavelength can only be detected by said SPAD device when incident upon a region of said silicon layer outside of said active region.
See Okihara teaches a photodiode  device see Fig. 1, Fig. 2 see paragraph 0029, 0041 0046 “substrate 110 that comprises a silicon substrate 111, an insulating layer 112, and a silicon layer 113”, “A thickness of the silicon layer 113 of 50 nm or less affords thus substantially no sensitivity to light having a wavelength of 400 nm or more, and hence allows detecting selectively ultraviolet light having a wavelength of 400 nm or less” “malfunction of the circuit elements as a result of part of the ultraviolet light or visible light reaching the circuit element forming region”. In Fig. 2 see paragraph 0034 “first light-shielding film 170 comprises, for instance, Al, or a multilayer structure of Al and Ti or the like” “first light-shielding film 170 is formed covering substantially the entire surface of the first interlayer insulating film 154, and has a first opening 171 on the photodiode forming region 121” “first light-shielding film 170 prevents that incident ultraviolet light or visible light striking perpendicularly through the surface of the semiconductor optical sensor 100 should penetrate into the circuit elements of the circuit element forming region 122” “circuit elements, which are element for controlling the photodiode 130, comprise each, for instance, a transistor. This transistor has a source-drain region 141, a gate oxide film not shown in the figure, and a gate electrode 142”.
See Roehrer paragraph 0037, 0051 “first metal layer 13 shields the active area 10 from incident photons except for an aperture 15” “The apertures and shapes of the given metal layer can be defined by using a mask or by etching grooves into the dielectric layer which can be filled by metal such as Cu” and note that inherently, Cu blocks incident light having a wavelength at least in the range of 200 nm to 400 nm. See paragraph 0051 “The SPAD including the cover can be manufactured by standard CMOS technology and be integrated into a common integrated circuit” and note that a person of ordinary skill in the art is aware that in standard CMOS the source/drain are of a first conductivity and the channel is of opposite conductivity thus, there is a p-n junction at source to body and drain to body and that standard CMOS is silicon, see paragraph 0015 “Electrical connections may comprise through silicon vias”.
Thus it would be obvious to modify Roehrer to include the semiconductor layer is a silicon layer , that the active region in said semiconductor layer is defined by a pn-junction, that blocking structure completely overlapping said active region for blocking incident light having a wavelength at least in the range of 200 nm to 400 nm, so that light having said wavelength can only be detected by said SPAD device when incident upon a region of said silicon layer outside of said active region.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that silicon is known to be useful to form standard CMOS, that CMOS has MOS transistors with source to body and drain to body pn junctions, that blocking light prevents malfunction of circuits, that incident light is known to include visible light and also 200 nm to 400 nm, and that all light should be blocked except that which is to be detected by the SPAD.
In regard to claim 2 Roehrer and Okihara as combined teaches wherein said blocking structure comprises a continuous metal layer [see combination all light should be blocked except that which is to be detected by the SPAD, see Roehrer  “first metal layer 13” see Okihara “substantially the entire surface of the first interlayer insulating film”] overlapping said active region.
In regard to claim 3 Roehrer and Okihara as combined teaches wherein said continuous metal layer further overlaps a peripheral region  [see combination all light should be blocked except that which is to be detected by the SPAD, see Roehrer  “first metal layer 13” see Okihara “substantially the entire surface of the first interlayer insulating film”]of said SPAD device extending a distance outside of said active region, 
but does not state said distance being in the range of 7 um to 7000 um.
See Roehrer teaches array see title.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "said distance being in the range of 7 um to 7000 um", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
In regard to claim 4 Roehrer and Okihara as combined teaches   wherein said metal layer is the second metal layer in a CMOS backend  [see combination it is standard CMOS, see Roehrer teaches first and second metal can be used] stack of the SPAD device. 

Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roehrer and Okihara as combined and further in view of Kang et al. (WO 2014101097 A1) hereafter referred to as Kang 
In regard to claim 5 Roehrer and Okihara as combined does not specifically teach wherein said blocking structure comprises a continuous polysilicon layer.
See Kang “the light reflecting shield layer comprises a second polysilicon layer surrounded by polysilicon continuously stacked from bottom to top, and a second layer surrounded by a plurality of contact holes. a contact hole layer, a second metal interconnection layer surrounded by a metal wiring, and a second via layer surrounded by a plurality of through holes densely arranged, the light reflection shielding layer being along a side of the deep trench The wall is outwardly disposed such that it has a dielectric layer between the sidewalls of the deep trench.  Wherein, in the third application, the plurality of layers in the light reflection shielding layer correspond to corresponding levels in the standard CMOS process, and are implemented by using a standard CMOS process”.
Thus it would be obvious to modify Roehrer to include wherein said blocking structure comprises a continuous polysilicon layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is ease of manufacture by utilizing any and all CMOS layers for blocking.
In regard to claim 6 Roehrer, Okihara and Kang as combined does not specifically teach  wherein said polysilicon layer has a thickness in the range 70 nm to 350 nm.
However a person of ordinary skill in the art is aware of standard CMOS.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein said polysilicon layer has a thickness in the range 70 nm to 350 nm", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 
In regard to claim 7 Roehrer, Okihara and Kang as combined teaches wherein said blocking structure further comprises a part of a metal layer [see combination Kang “second metal interconnection layer”]. 
In regard to claim 8 Roehrer, Okihara and Kang as combined teaches wherein said SPAD device is a CMOS device [see Roehrer, see combination, see standard CMOS] and said polysilicon layer was formed using a POLY mask in a CMOS process.

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roehrer and Okihara as combined and further in view of Williams (US 20050205930 A1)
In regard to claim 10 Roehrer and Okihara as combined does not specifically teach and further comprising a silicon on insulator (SOI) structure for reducing the sensitivity of said SPAD device.
See Williams paragraph 0078 “A representative lateral avalanche photodiode device 361 is shown in FIG. 3C. Avalanche photodiode p-type cathode dopants 365 and anode dopants 363 are made through the buried oxide 310 into the charge collection layer (the silicon layer 306) or are diffused through windows made by etching the buried oxide layer 310”.
Thus it would be obvious to modify Roehrer to include and further comprising a silicon on insulator (SOI) structure for reducing the sensitivity of said SPAD device.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to get the benefit of SOI for the active circuitry.
In regard to claim 11 Roehrer, Okihara and Williams  as combined does not specifically teach and further comprising deep trench isolation for reducing the sensitivity of said SPAD device.
See Williams paragraph 0068 “photodetector 279 can be surrounded by implantation regions as junction guard rings 280 or as trench guard rings to provide pixel-to-pixel isolation”.
Thus it would be obvious to modify Roehrer to include and further comprising deep trench isolation for reducing the sensitivity of said SPAD device.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain isolation for pixels.
In regard to claim 12 Roehrer, Okihara and Williams  as combined does not specifically teach and further comprising a guard ring for reducing the sensitivity of said SPAD device.
See Williams paragraph 0068 “photodetector 279 can be surrounded by implantation regions as junction guard rings 280 or as trench guard rings to provide pixel-to-pixel isolation”.
Thus it would be obvious to modify Roehrer to include and further comprising a guard ring for reducing the sensitivity of said SPAD device.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain isolation for pixels.
Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive. 
On page 5, 6 the Applicant argues “Roehrer does not suggest or mention that the whole of the photodiode region should be covered as required by claim 1. Okihara describes an optical sensor with photodiode regions. Like Roehrer, however, Okihara does not suggest or mention that the whole (or even a part) of the photodiode region should be covered as required by claim 1”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the whole of the photodiode region should be covered as required by claim 1”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner responds that as stated in the rejection, the active region is the CMOS dedicated control circuit 20 of the common integrated circuit.  As stated in the rejection the CMOS transistors have source to body and drain to body pn junctions and the active region is the pn junctions of the CMOS circuitry. As stated in the rejection, the blocking structure of Roehrer in combination covers these pn junctions of the CMOS circuitry in order to protect them from light to prevent malfunction of the circuits.
On page 5, 6 the Applicant argues “As such, Okihara fails to consider the problem of extending the dynamic range, which is an aim of the present disclosure”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “extending the dynamic range”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 5, 6 the Applicant argues “there is no motivation for combining Roehrer and Okihara. Furthermore, such a combination of Roehrer and Okihara would not have anticipated the invention. A straightforward combination would merely provide a device having SPADs as taught by Roehrer and other circuit elements shielded as taught by Okihara”.
The Examiner responds that the structural limitations of the claims were shown to be obvious in view of the prior art combination i.e. the active region is the CMOS dedicated control circuit 20 of the common integrated circuit.  As stated in the rejection the CMOS transistors have source to body and drain to body pn junctions and the active region is the pn junctions of the CMOS circuitry. As stated in the rejection, the blocking structure of Roehrer in combination covers these pn junctions of the CMOS circuitry in order to protect them from light to prevent malfunction of the circuits.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
In regard to claim 13 Ruden (US 6326654 B1) teaches a  method of manufacturing a single photon avalanche diode (SPAD) device [see Fig. 1 see column 5 “ the FIG. 1 avalanche photodiode structure consists of p/p.sup.- type III-Nitride absorption layers, layers 106 and 108 in the region 102”] comprising:
 providing a silicon layer [“silicon multiplication region, the layers 110 and 112”],
forming an active region [104 “the photoelectrons diffuse in the p.sup.- layer 106 along the path 128 towards the III-Nitride/Si junction 138 where they are swept into the avalanche region of the silicon layers 110 and 112 and multiply by impact ionization along the path 134. Secondary electrons and holes cause further impact ionization along path 134 providing the usual large multiplication gain factor”] in said silicon layer for detecting incident light;
forming a blocking structure [see column 5 line 37 “region 104 portion of the FIG. 1 device is shielded from both solar energy and ultraviolet energy arriving along the paths 124 or 126 by the reflecting metal of the contact layers 114 and 116”] overlapping said active region for blocking incident light having a wavelength at least in the range [see the metal reflects “both solar energy and ultraviolet energy”] of 200 nm to 400 nm, so that light having said wavelength can only be detected by said SPAD device when incident upon a region [102] outside of said active region.
but does not teach of said silicon layer outside of said active region.
Thus the only missing piece is that in Ruden Fig. 1 the layers 106, 108 are AlGaN rather than Silicon i.e. what is missing from Ruden is a material change from AlGaN to Silicon to absorb the light.
On page 7 of Remarks filed 5/11/2022 the Applicant argues “neither Ruden nor Webster discloses the feature of forming a blocking structure “so that light having said wavelength can only be detected by said SPAD device when incident upon a region of said silicon layer outside of said active region,” as required by claim 13”.
The Examiner responds that see Ruden Fig. 1 the active region 104 is clearly shielded by 114, 116 and the light is not incident on 104, see the rejection see that photoelectrons diffuse in along path 128.
On page 5, 6 the Applicant argues “As such, Okihara fails to consider the problem of extending the dynamic range, which is an aim of the present disclosure”.
It is noted that this dynamic range is a material property i.e. the absorption spectrum of Silicon which is well known to a person of ordinary skill in the art i.e. in Ruden Fig. 1, material change of layers 106, 108 from AlGaN to Silicon will cause such absorption.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818